RELATORS’ MOTION TO DISMISS
Angelo Pavone Enterprises, Inc., Angelo J. Pavone, Jr., and Barbara Pavone, rela-tors in the above entitled and numbered action, move for a dismissal pursuant to Rule V, Section 4, Louisiana Supreme Court Rules, on the following grounds:
I.
Relators desire to abandon this action, 462 So.2d 646, which is a proceeding on certiorari to review the decision of the Court of Appeal, Fourth Circuit. 459 So.2d 1223.
II.
No answer or other formal action to amend or modify the judgment has been filed or applied for by any opponent.
III.
As evidenced by the signature of undersigned counsel for respondents, South Central Bell Telephone Company and American Telephone and Telegraph, $aid respondents have no objection to the entry of an order of dismissal pursuant to this motion.
WHEREFORE, relators pray for the entry of an order dismissing this action, with each party to bear its own costs.
ORDER OF DISMISSAL
Considering the foregoing Relators’ Motion to Dismiss, IT IS HEREBY ORDERED. that the above entitled and numbered action be, and it hereby is, dismissed, with each party to bear its own costs.